Yista la moción del querellante, El Pueblo de Puerto Rico, sobre cancelación parcial de anotación del “lis pendens” y gravamen por sentencia, que más adelante se relacionan, la corte la declara con lugar y de acuerdo con lo solicitado en dicha moción libera los in-muebles que a continuación se designan Parcela Núm. 1 y Parcela Núm. 2 inclusive lá faja de terreno comprendida en esta última, de dicho “lis pendens” y de dicho gravamen por sentencia que según el Registro de la Propiedad de Arecibo son, a saber.-
1. 'Aviso de demanda anotada en relación con la finca número 7869, -inscrita al ;folio 54 del tomo 162 de- Arecibo y el cual “lis pendens” copiado literalmente dice así:
' ‘ ‘ Según' comunicación oficial suscrita en San Juan, el 7 de febrero de 1936, por el Hon. B. Fernández García, Procurador General de Puerto Rico, se ha presentado en coi-te abierta, con fecha ,28 de enero de. 1936, "ante el Tribunal Supremo de''Puerto 'Rico-'('Querelláhíé ' versus 'Rubert" Hermanos, Incorporada), la querella de Quo Warranto núm. 2, de El Pueblo de Puerto Rico, Querellante versus *965Rubert Hermanos, Incorporada, en la cual El Pueblo de Puerto Rico, por su Pro-curador General mencionado, suplica de dicho tribunal dicte sentencia de pérdida de franquicia contra dicha corporación doméstica Rubert Hermanos, Incorporada, ordenando su disolución inmediata, prohibiéndole seguir haciendo negocios eu Puerto Rico, e imponiéndole la multa correspondiente, con los demás' pronuncia-mientos que en equidad y justicia sean pertinentes, y se solicita se anote dicha querella en cuanto a los bienes de dicha corporación demandada de acuerdo con el artículo 91 del Código de Enjuiciamiento Civil. Así resulta dé la comunicación referida, de copia del exhibit número 2, que es certificación expedida por este Registro el 31 de diciembre de 1935, en que se describen los' bienes de 'Rubert Hermanos, Incorporada', de copia de la Querella presentada y de certificación expedida en San Juan, el 7 de febrero de 1936, por B. Marrero Ríos, Secretario Repórter Interino, del Tribunal Supremo de Puerto Rico, con la cual se acompa-ñan el exhibit y la demanda relacionada, documentos presentados en esta oficina a las 10 y 30 de la mañana del 8 del actual, al asiento 92 del tomo 184 del Diario, quedando la comunicación del Hon. Procurador General referida, archivada con el número 18 en el legajo 132' de documentos públicos. — Areeibo, a 17 de febrero de 1936. — (Eirmado)—Santos.—Sin derechos."
2. Gravamen por sentencia anotado al folio 40 del tomo 1ro. del Registro de Sentencia, la cual anotación copiada literalmente dice así:
Núm. de la demanda: — 2—Quo-Warranto; Eecha de la presentación y Re-gistro: — Agosto 9, 1938, 9 A. M.; Demandante: — El Pueblo de Puerto Rico; Demandado: — Rubert Hermanos, Inc.; Eecha de la sentencia: — Julio 30 de 1938; De qué Tribunal: — Corte Suprema de Puerto Rico; Cuantía de la sentencia:— $3,000. — Yo, Borinquen Marrero Ríos, Secretario Interino del Tribunal Supremo de Puerto Rico, certifico: — Que la anterior es copia fiel y exacta de la sentencia dictada por el Tribunal Supremo de Puerto Rico, con fecha 30 de julio de 1938 en el recurso de epígrafe, en cuya sentencia se deelara y resuelve que la corpo-ración demandada es culpable de poseer como dueña y controlar 12,188 aeres de tierra en violación de las disposiciones de la Resolución Conjunta Núm. 23 del Congreso de los Estados Unidos (31 Statutes at Large 716, U. S. C. A., Título 48, Seo. 752), de la Sección 39 de la Ley Orgánica de Puerto Rico y de sus propias cláusulas de incorporación, por todas las cuales disposiciones dicha corporación demandada está expresamente limitada y restringida a la posesión y control de tierras que no excedan de 500 acres; se ordena y decreta la cancelación de la licencia de la corporación y disolución y liquidación inmediata de sus negocios y se impone una multa de $3,000, así como el pago de las costas y desembolsos, incluyendo $2,000 de honorarios de abogado. Y a petición del Hon. Procurador General de Puerto Rico y para fines oficiales, expido esta copia certificada, que firmo y sello en San Juan de Puerto Rico, hoy día 8 de agosto de 1938. — (Edo.)— B. Marrero Ríos, Secretario Interino. — Sin derechos. — Se archiva dicha certifica-ción con el Núm. 13 en el legajo 134 de documentos públicos."
Las parcelas que por la presente se liberan de la referida anota-ción de “lis pendens” y de dicbo gravamen por sentencia, se descri-ben así:
*966Pakcela Núm. 1
“Bural: Parcel of land consisting of eight hundred four thousandths of an acre or eight hundred twenty-seven thousandths of a mierda, equivalent to thirty-two ares and eighty-nine centiares, situated in the ward of Santana, Municipality of Arecibo; bounded on the South, East and West by lands of the principal estate from which it is segregated, property of González Hermanos, Martínez & Co., S. en C., recorded in the name of Bubert Hermanos, Inc., and on the North by the railroad tracks of the American Bailroad Company of Porto Bieo.’’
Parcela Núm. 2
“A perpetual easement and right-of-way for the construction, maintenance and operation of a pipe line over, across and upon a strip of land twenty feet wide, being ten feet on each side of a center line described as follows:
“Beginning at Point A, on the Northerly bounding line of the Arecibo Airdrome Tract; a distance of eight hundred seventy-eight and eighty-five hundredths (878.85) feet West along said line from Corner number forty-seven of the Airdrome Tract:
“Thence, North, one degree, fifty-seven minutes East (N Io 57' E), a distance of one thousand five hundred seventy and five hundredths (1,570.05) feet, to Point No. 57, situated on the South bounding line of the Bailroad Siding Tract, a distance of. three hundred thirty-seven and sixty-eight hundredths (337.68) feet from the South East Corner of said Tract.
“Said strip of land being in the Municipality of Arecibo, ’barrio Santana, Puerto Bieo, being bounded on the North, East and West by lands of González Hermanos, Martínez & Co., S. en C. and on the South by lahds of the United States of America, and being in the vicinity of Kilometer 79 — H. 0 of the American Bailroad of Puerto Bieo.”
La corte ordena en consecuencia de lo expuesto que por el Regis-trador de la1 Propiedad de Arecibo se cancele en cuanto a dichas parcelas número uno y número dos, inclusive en cuanto a la faja de terreno comprendida en esta última, las anotaciones del referido aviso de demanda o “lis pendens” y del gravamen por sentencia mencionado, debiendo expedirse por el secretario de este tribunal el mandamiento correspondiente dirigido al Registrador de la Propie-dad de Arecibo, Puerto Rico, requiriéndole para que dé cumplimiento a lo* dispuesto en la presente orden.